DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 1-9 are currently pending and are addressed below.

Examiner notes that the fundamentals of the rejection are based on the broadest reasonable interpretation of the claim language. Applicant is kindly invited to consider the reference as a whole. References are to be interpreted as by one of ordinary skill in the art rather than as by a novice. See MPEP 2141. Therefore, the relevant inquiry when interpreting a reference is not what the reference expressly discloses on its face but what the reference would teach or suggest to one of ordinary skill in the art.

Priority
1.	Acknowledgment is made of applicant's claim priority for foreign applications JP 2019-100532, filed on 05/29/2019.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/06/2020 and 07/05/2022 are being considered by the examiner.
Claim Objections
3.	Claim 2 objected to because of the following informalities:  claim 2 recites “the neural network learns a path”  should be replaced with --the neural network learns the path--
Appropriate correction is required.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“obtaining unit” in claim 8
“detection unit” in claim 8
“calculation unit” in claims 8 and 9
“movement control unit” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Upon reviewing the specification, the corresponding structure  
“obtaining unit” corresponding structure  “[0033 & 078]….A communication unit 190 is, e.g., a wireless local area network (LAN) unit and wirelessly communicates with the wireless unit 700”

 “detection unit” corresponding structure “[0030] The stereo camera 131 captures an image of the surrounding environment in response to a request from the control unit 150 and sends imaging signals to the control unit 150. The control unit 150 performs image processing using the imaging signals. The microphone 132 converts a sound produced in the surrounding environment or a user's voice10 in an audio signal and sends the audio signal to the control unit 150. The laser scanner 133 detects whether there is an obstacle in the moving direction or not in response to a request from the control unit 150 and sends a detection signal, which is the detection result, to the control unit 150. The stereo camera 131 and the laser scanner 133 also function as a detection unit that detects an obstacle operating around the mobile robot 100. 

“calculation unit” and “movement control unit” corresponding structure  “[0027] …..A control unit 150 is, e.g., a central processing unit (CPU) and is stored in, e.g., a control unit provided in the trunk 121. A platform drive unit 145 includes the drive wheels Ill and a drive circuit and a motor which drive the drive wheels 111. The control unit 150 performs rotation control of the drive wheels 111 by sending a drive signal to the platform drive unit 145. The control unit 150 receives a feedback signal of an encoder etc. “ “[0030-0034] The control unit 150 performs the overall control and processing for the mobile robot 100 by executing the control program and the machine learning program read from the memory 180. The control unit 150 also serves as a function calculation unit that performs various calculations related to the control and processing. A learning unit 151 and a calculation unit 152 are an example of the function calculation unit. The learning unit 151 reads the learning path planning NN 200 from the memory 180 and performs machine learning of the second learning step. The calculation unit 152 reads the learned path planning NN 200 from the memory 180 and calculates a path to a destination.”

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takanohashi  et al. JP2019008431 in view of Yoshikawa US2017/0241790.
8.	Regarding claim 1, Takanohashi discloses a machine learning method for a neural network that causes a computer to function to output a path for a mobile robot to move to a destination, based on provided map information and detected moving body information (mobile autonomous vehicle 10 generate path to destination that includes obstacle from a map, using the machine learning and detecting moving obstacle see at least [¶ 29] and Fig. 1&2 ), the method comprising: 
a first learning step which is performed in a phase before the neural network is installed in the mobile robot and in which a stationary first obstacle is placed in a set space and the first obstacle is placed at different positions using simulation such that the neural network repeatedly learns a path from a starting point to the destination which avoids the first obstacle ( “[0029] The obstacle database 108 outputs a corresponding obstacle ID based on image data obtained by cutting out an obstacle region input as a query. The obstacle database 108 may be constructed by a machine learning method such as a neural network or a support vector machine. At this time, when the actual size of the obstacle estimated by the obstacle detection unit 102 is also added as one of the characteristics of the obstacle, the identification performance is improved. It is desirable that the obstacle database 108 be constructed so as to be able to cope with an obstacle even if the appearance of the obstacle changes with the lapse of date and time. ……that have different appearance when the imaging date and time are different, label the images so as to be regarded as the same, and perform supervised learning. Alternatively, the same obstacle ID may be added to each of the obstacles after supervised learning as obstacles different for each appropriate delimiter such as time, day and night, and season” the neural network repeatedly learns a path from a starting point to the destination which avoids the first obstacle  see at least [¶28-29 & 35-36] and Fig. 1 and 2); and 
a second learning step which is performed in a phase after the neural network is installed in the mobile robot and in which, when the mobile robot recognizes a second obstacle  around the mobile robot in a space where the mobile robot moves, the neural network repeatedly learns a path to the destination which avoids the second obstacle every time the mobile robot recognizes the second obstacle (“[0035] The obstacle change database 109 may be updated based on the generated map 11.For example, the map update unit 104 sequentially adds the ID of the detected obstacle, the detection date and time, and the image data of the obstacle to each cell of the map 11. ……..with this configuration, a more accurate obstacle change database 109 is generated based on the temporal change of the obstacle actually observed by the unmanned traveling vehicle 10, and a more appropriate route is generated.” the neural network repeatedly learns a path to the destination and unmanned vehicle avoids the second obstacle every time the unmanned vehicle recognizes the second obstacle see at least [¶ 31-32 & 34-36] and Fig. 1 and 2.)

Takanohashi does not explicitly disclose robot recognizes a second obstacle that operates.
However, Yoshikawa is directed to path plan generating apparatus for mobile robot with moving obstacle. Yoshikawa discloses the robot detect mobile obstacle/person and the system regenerate a new path that avoid the mobile obstacle (see at least [¶ 41-43 & 47, 130-135] and Fig. 1-15). Therefore, from the teaching of Yoshikawa, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Takanohashi to use the technique of robot recognizes the second obstacle that operates the robot and generate a new path that avoids the mobile obstacle similar to that of the teaching of Yoshikawa in order the enhance safety. 

9.	Regarding claim 2, Takanohashi discloses, wherein in the second learning step, the neural network learns a path indicated by a user as at least a part of the path to the destination (the user input path to destination see at least [¶ 16 & 36 & 47-48]).  

10.	Regarding claim 7, Takanohashi discloses, wherein a moving plane on which the mobile robot moves in the set space is represented by m by n cells, n and m being a natural number of 2 or greater, and the first obstacle and the second obstacle are recognized by the mobile robot as obstacles that occupies the cells (map with multiple grids see at least [¶30] and Fig. 2). 
 
11. 	Regarding claim 8, Takanohashi a mobile robot in which a learned neural network is installed, the learned neural network having learned by the machine learning method according to claim 1 (unmanned autonomous vehicle see rejection as discussed above see at least [¶28-29 & 35-36] and Fig. 1 and 2), the mobile robot comprising: 
an obtaining unit configured to obtain map information describing the first obstacle and a destination ( the unmanned vehicle includes a processor and memory plurality of functions that are being executed via the processor, the system obtains map from the map database see at least [¶ 28 & 54]); 
a calculation unit configured to input the map information and the destination which are obtained by the obtaining unit and detection information on the second obstacle detected by the detection unit to the learned neural network to calculate a path to the destination (the unmanned vehicle  includes a processor that computes the path [¶28-29 & 35-36 & 54] and Fig. 1 and 2)); and 
a movement control unit configured to control the mobile robot to move along the path calculated by the calculation unit (unmanned vehicle includes control device that control the movement of the unmanned vehicle to move along the computed path see at least [¶ 41]).  
Takanohashi does not explicitly disclose a detection unit configured to detect the second obstacle that operates around the mobile robot.
However, Yoshikawa is directed to path plan generating apparatus for mobile robot with moving obstacle. Yoshikawa discloses the robot detect mobile obstacle/person and the system regenerate a new path that avoid the mobile obstacle (see at least [¶ 41-43 & 47, 130-135] and Fig. 1-15). Therefore, from the teaching of Yoshikawa, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Takanohashi to provide detection unit that  the second obstacle that operates around the robot similar to that of the teaching of Yoshikawa in order the enhance safety. 
12.	Regarding claim 9, Takanohashi, wherein the calculation unit is configured to update the path every time the detection unit detects the second obstacle (the processor update the path every time configuration, “a more accurate obstacle change database 109 is generated based on the temporal change of the obstacle actually observed by the unmanned traveling vehicle 10, and a more appropriate route is generated”  see at least [¶ 35-36]).

13.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takanohashi et al. JP2019008431 in view of Yoshikawa US2017/0241790, further in view of Saegusa et al. JP2018018146.
14.	Regarding claim 4, Takanohashi and Yoshikawa in combination disclose all the limitations of claims as discussed above, Takanohashi does not explicitly disclose, wherein in the second learning step, the path indicated by the user is obtained based on an action of the user.  
However, Saegusa is directed to autonomous traveling robot. Saegusa discloses the user switch/user action the switch 37 of the control panel and learning switch  38 is operated the teaching control unit starts teaching travel (see at least [¶ 88-90 & 97-100] 
Therefore, from the teaching of Saegusa, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Takanohashi to use the technique of the second learning step, the path indicated by the user is obtained based on an action of the user similar to that of the teaching of Saegusa in order the enhance efficiency of the robot operation.

15.	Regarding claims 3 and 5, Takanohashi and Yoshikawa in combination disclose all the limitations of claim as discussed above, Takanohashi does not explicitly disclose re-claim 3) the second learning step, the path indicated by the user is obtained based on a voice of the user; and re-claim 5) wherein in the second learning step, the path indicated by the user is obtained based on a force that is applied to the mobile robot by the user.  
However, Takanohashi discloses the neural network learns a path indicated by a user as at least a part of the path to the destination (see at least [¶ 16 & 36 & 47-48]).  
Additionally, Saegusa the second learning step, the path indicated by the user is obtained based on an action of the user (see at least [¶ 88-90 & 97-100] ).
Takanohashi and Yoshikawa in combination disclose all the limitations of the claimed invention except for “the second learning step, the path indicated by the user is obtained based on a voice of the user; and the second learning step, the path indicated by the user is obtained based on a force that is applied to the mobile robot by the user”
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the path indicated by the user is obtained based on a voice of the user; and the path indicated by the user is obtained based on a force that is applied to the mobile robot by the user, since it has been held to be with in the general skill of a worker in the art for user to use voice or /and force applied to robot to indicate the path based on it suitability for the intended use as a matter of design choice.

16.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takanohashi  et al. JP2019008431 in view of Yoshikawa US2017/0241790, further in view of white et al. US2018/0050634.
17.	Regarding claim 6, Takanohashi and Yoshikawa in combination disclose all the limitations of claims as discussed above, Takanohashi does not explicitly disclose wherein the second learning step includes a case where a virtual second obstacle is generated and the mobile robot is caused to recognize the virtual second obstacle.  
However, White is directed to autonomous mobile robot. White discloses the mobile robot recognizes virtual obstacle/barrier, the mobile robot update the travelling path to avoid the virtual obstacle  (see at least [¶ 113 & 134-135] and Fig. 1 & 8). Therefore, from the teaching of White, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Takanohashi to use the technique of robot recognizes the virtual second obstacle similar to that of the teaching of White in order the enhance safety. 

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667